

115 HR 7396 IH: Border Security and Child Safety Act
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7396IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mrs. Torres (for herself, Mr. Vargas, and Mr. McGovern) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Homeland Security to develop a strategy to implement policies and
			 procedures, including the deployment of resources, to ensure the safety of
			 children in CBP and ICE custody, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Security and Child Safety Act. 2.FindingsCongress finds the following:
 (1)On December 8, 2018, Jakelin Caal, a 7-year-old child of Guatemalan origin, died after spending approximately 25 hours in U.S. Customs and Border Protection (CBP) care.
 (2)CBP failed to report the death to Congress, despite statutory requirements that CBP report deaths in CBP custody to Congress within 24 hours, and did not publicly disclose the death until the Washington Post reported it.
 (3)According to the Department of Homeland Security (DHS)’s December 14, 2018, statement, Jakelin Caal’s father reported to CBP agents that she had become sick and was vomiting at 5 a.m. on December 7, 2018, but received no medical treatment until at least 6:30 a.m. on the same date. Instead, she was transported via bus, with no medical personnel present, to the Lordsburg Border Patrol station, which was 90 minutes away.
 (4)According to a 2016 DHS Inspector General report, at least one forward operating base has experienced periodic issues with water contamination.
 (5)On May 10, 2018, Mariee Juarez, a toddler of Guatemalan origin, died shortly after being released from U.S. Immigration and Customs Enforcement (ICE) custody, where she had developed a respiratory infection.
 3.Sense of CongressIt is the sense of Congress that all United States Government agencies, including those agencies tasked with enforcing immigration laws, should prioritize the health and safety of children within their care.
		4.Policy review
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees and make public on the website of the Department of Homeland Security a review of all policies and procedures impacting the safety and health of children in custody of CBP and ICE.
 (b) Matters To be includedThe review required under subsection (a) shall include the following: (1)An assessment of the suitability of forward operating bases of the Department of Homeland Security for the temporary detention of children apprehended by U.S. Border Patrol agents.
 (2)A review of CBP’s transport, escort, detention, and search policies. (3)An assessment CBP capacity to provide timely and adequate medical care to all children in its custody.
				5.Strategy required
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a strategy to implement policies and procedures, including the deployment of resources, to ensure the safety of children in CBP and ICE custody.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a report on steps taken to implement the policies and provisions described in subsection (a).
			6.Prioritization of medical personnel in hiring
 In hiring U.S. Customs and Border Protection personnel, the Secretary of Homeland Security shall prioritize the hiring of medical personnel until such time as the Secretary, in consultation with the Commissioner of CBP, certifies to Congress that CBP has sufficient medical personnel to provide prompt and adequate medical care to all children in its custody.
 7.DefinitionsIn this Act, the term appropriate congressional committees means the Committee on Appropriations, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives and the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
		